Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the US Patent Application filed on December 6, 2019. 

2. Claims 1-12 and 43-50 have been examined and are allowed.

Examiner’s Statement of Reasons for Allowance
3. The following is an examiner’s statement of reasons for allowance: 
After sufficient search and analysis examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “updating an embedded universal integrated circuit card (eUICC) firmware version implemented by a subscription manager discovery service (SM-DS, the method comprising: receiving first information from a terminal device comprising an eUICC, wherein the first information comprises a target identifier; searching currently stored event records for a target event record, wherein a group event identifier in the target event record matches the target identifier, and wherein the group event identifier comprises a first eUICC firmware version and a first issuer identifier; and sending the target event record to the terminal device to enable the terminal device to download an eUICC firmware version update package,” in independent claim 1, 
“updating an embedded universal integrated circuit card (eUICC) firmware version implemented by a terminal device comprising an eUICC, the method comprising: sending first information to an event management server, wherein the first information comprises a target identifier, and wherein the event management server comprises a subscription manager discovery service (SM-DS); receiving a target event record from the event management server, wherein a group event identifier in the target event record matches the target identifier in the first information, and wherein the group event identifier comprises a first eUICC firmware version and a first issuer identifier; downloading an eUICC firmware version update package based on the target event record; and updating a firmware version of the eUICC based on the eUICC firmware version update package,” in independent claim 7,
“an embedded universal integrated circuit card (eUICC); a transceiver coupled to the eUICC and configured to: send first information to an event management server, wherein the first information comprises a target identifier, and wherein the event management server comprises a subscription manager discovery service (SM-DS); receive a target event record from the event management server, wherein a group event identifier in the target event record matches the target identifier in the first information, and wherein the group event identifier comprises a first eUICC firmware version and a first issuer identifier; a processor coupled to the transceiver and the eUICC and configured to: download an eUICC firmware version update package based on the target event record; and update a firmware version of the eUICC based on the eUICC firmware version update package,” in independent claim 43,
which are not found in the prior art of record.
Based on Applicant's remarks, prior art references, and further search, Examiner has concluded that these details, in combination with the other recited elements, are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
4. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  

5. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. The examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272 6799.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192